—In an ac*362tion to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated April 7, 1998, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
On May 25, 1995, the plaintiff David Lee Hamill, a seventh-grade student at Hampton Bays High School, was injured while running to intercept the football at a touch football game during lunch recess. The conduct of a teacher who was participating in the game did not expose the injured plaintiff to any unreasonable risks (cf., Pike v Gouverneur Cent. School Dist., 249 AD2d 820) and did not violate any duty to supervise him (cf., Cody v Massapequa Union Free School Dist. No. 23, 227 AD2d 368). Accordingly, the defendants were entitled to summary judgment. Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.